Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 THE MILLS CORPORATION THE MILLS LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Delaware 1-12994 52-1802283 Delaware 000-50694 52-1873369 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification Number) 5425 Wisconsin Avenue, Suite 500 Chevy Chase, MD (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: 301-968-6000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x
